Exhibit 10.F.4
AMENDMENT NO. 4 TO THE
EL PASO CORPORATION
2001 OMNIBUS INCENTIVE COMPENSATION PLAN
     Pursuant to Section 16.1 of the El Paso Corporation 2001 Omnibus Incentive
Compensation Plan, effective as of January 29, 2001, as amended (the “Plan”),
the Plan is hereby amended as follows, effective May 1, 2003:
     WHEREAS, “Performance Units” or “Units” (as defined in the Plan) and
“Incentive Awards” (as defined in the Plan) are currently outstanding under the
Plan; and
     WHEREAS, the Company desires to clarify provisions of the Plan to reflect
the intent of the Board of Directors and the Compensation Committee with respect
to the Performance Units and Incentive Awards granted under the Plan.
     NOW THEREFORE, the following amendments shall be made to the Plan:
     A new Section 2.25A shall be added immediately following Section 2.25 to
read as follows:
     “2.25A Qualifying Change in Control
     Any Change in Control other than a Change in Control to which clause
(iv) of Section 2.5 applies.”
     Sections 9.7, 11.8 and 16.1 (including, without limitation, the headings
thereof, as applicable) shall be amended to substitute the term “Qualifying
Change in Control” for the term “Change in Control” set forth therein.
     Section 9.5(b)(i) shall be deleted in its entirety and replaced with the
following:
     “(i) Primary Benefit Payment
     Upon the expiration of each Performance Cycle, all uncanceled Performance
Units granted with respect to such Performance Cycle shall vest and benefit
payments with respect to such Performance Units shall become payable. Subject to
Section 9.5(d), a Participant who has remained an employee continuously from the
date of the grant of the Performance Units for a Performance Cycle through the
last day of such Performance Cycle shall be eligible to receive a benefit
payment equal to the Adjusted Value, as provided for in Section 9.4(b), of the
Performance Units (the “Primary Benefit”) with respect to and as of the close of
such Performance Cycle. The Valuation Date for determining such Adjusted Value
shall be established by the Plan Administrator at the time the Performance Units
are granted. The amount of any benefit payment payable with respect to
Performance Units shall be reduced by the

 



--------------------------------------------------------------------------------



 



amount of any interim benefit payments made pursuant to Section 9.5(b)(ii) with
respect to such Performance Units. If the interim benefit payments exceed the
Primary Benefit, no payment shall be made.”
     Section 9.5(d) shall be deleted in its entirety and replaced with the
following:
     “(d) Retirement, Death, Disability or Termination of Employment
     Participants (or their Beneficiaries in the case of their deaths) who have
retired, died, become Permanently Disabled, or who have terminated their
employment, prior to the end of a Performance Cycle shall not be entitled to
receive payment from the Company or its Subsidiaries for any Units which were
not vested as of the time such Participants ceased active employment with the
Company or its Subsidiaries. Notwithstanding Section 9.5(c), such Participants
(or their Beneficiaries in the case of their deaths) will be entitled to receive
a cash payment for vested Units in accordance with Section 9.5(b)(i). No
payments shall be made to such Participants (or Beneficiaries) pursuant to
Section 9.5(b)(ii). Unless the Plan Administrator otherwise determines, a
Participant who is terminated with Cause shall receive no benefit under this
Section 9. In the event of a Change in Control that is not a Qualifying Change
in Control, a Participant who is terminated without Cause, or who terminates his
or her employment for Good Reason, following such Change in Control and prior to
the end of an applicable Performance Cycle shall be entitled to receive a cash
payment for any vested Units granted with respect to such Performance Cycle in
accordance with Section 9.5(b)(i). No payments shall be made to such
Participants pursuant to Section 9.5(b)(ii).”
     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 1st day of May 2003.

            EL PASO CORPORATION
      By:        /s/ David E. Zerhusen         David E. Zerhusen       
Executive Vice President
Administration     

Attest:

     
     /s/ David L. Siddall
 
Corporate Secretary
   

 